Title: To Thomas Jefferson from John Page, 19 April 1802
From: Page, John
To: Jefferson, Thomas


            
              Rosewell April 19th. 1802	
            Accept my dear Friend, my sincere Thanks for your Favor of the 2d. instant—& for the friendly & candid warnings which you gave me, in your former letter, respecting the dangers of the Office which you offered me. I confess that I shuddered at the thoughts of them, & should have immediately declined an acceptance of your Offer had I not thought that Delicacy required that I should take the time you offered to make up my Judgment on a view of the whole Subject; & that possibly my Son Francis, who by the persuasion of Mr. W. P. Byrd had acted as a Clerk in Col. Otway Byrds Office at Norfolk during the last four Months of his life, might wish to act with me in that Capacity till qualified to succeed me should I be able to procure the Collector’s Office for him. But having sounded him, I find that if I could procure it for him even now, he would not accept it; so much had he been shocked at seeing the Risk the Collector was exposed to, & at hearing of the actual loss which he sustained before the Bank was established at Norfolk. I must therefore my dear Sir confess that I am afraid to accept your Offer.
            You had mentioned Norfolk, but although there is a Bank there, & living is much cheaper there, I have been well assured on account of the Vicinity of Oysters & excellent Fisheries, & a better Market, than at Petersburg, I should have been afraid to have gone even thither, on account of the unhealthiness of the Place: and this consideration operates powerfully on my Mind with respect to Petersburg. I see the force of the reasons which you assign for not offering me a post in the General Government, & I declare I had rather never have one, than that you should be censured for bestowing it on me. Indeed one Consolation I have in declining your present Offer is, that should you remove the Collector of Petersburg, you will not now be charged with doing it through partiality to a Friend, who in the public Opinion is utterly unfit for it, although you, & a few others, I have the pleasure to know, think that I am qualified for it; & that I would faithfully discharge the duties of the office should I once engage to discharge them.
            I will confess to you my Friend, from whom I wish to conceal no Secret of my Heart, that after despairing of getting into any place which might tolerably suit my Disposition, & afford me the means of saving at least a part of the Produce of my Estate, whilst at the same time it would enable me to procure a better & yet cheaper Education for my Children than I could otherwise procure for them, I had flattered myself, that could I be so happy as to become the Successor of our Friend Monroe, I should compleatly obtain what had been the Object of my Wishes; and I had consented that my Friends, who had long since wished to see me in that Office, might use their influence to procure it for me. The post you offer is, it is true, a Certainty, &, probably, its tenure for life—the other an uncertainty, & possibly only for one year; for three years at the most—But three years possibly are equal to the Term of my capacity for holding any office; & the Risk, Responsibility, & immense Labor & confinement added to the painfull Circumstance of asking a number of Persons to be my Securities for the due discharge not only of my Duties, but for that of at least three or four Clerks, are such Considerations as induce me to prefer that Uncertainty of obtaining the Object, & its short & precarious Tenure, if obtained, to the Certainty of possessing for life the office which you have kindly offered me. Should I be disappointed, I shall have the Consolation of reflecting on the purity of my Intentions & Wishes—as amongst them was that of promoting the good of my Country, by supporting the Republican Cause, & the constitutional Independence of the State Governments; & my Hope is that I should be able to exhibit an Example of Economy, which I should also hope would be imitated with Advantage to our Fellow-Citizens, & to the Principles of our Government: to introduce rational Conversation on interesting Subjects, as a Substitute for drinking, & Gaming; & to revive our Philosophical Society, so as to diffuse amongst our Countrymen a Spirit of useful Enquiry in the Arts, Agriculture &c I say should I fail in my Attempt, I shall have the Consolation of reflecting, that not merely my own Convenience, but the public Good was my Object; & that having failed, I should have a better right to retire entirely from the View of all public Objects, & be solely occupied the remainder of my days in the management of my domestic Affairs. Not to intrude too much on your precious time my Friend, I will now only add that Mrs. Page unites with me in presenting to you our best Wishes & sincerest Thanks for the friendly offer you have made assuring you that we are truely sensible that you have done all for us that your Situation would permit.
            I am my dear Sir most sincerely and affectionately your Friend
            John Page
          